Bish, C. J.
There was no error in rulings respecting the admissibility of evidence. There was no abuse of discretion, on the interlocutory hearing, in continuing the temporary restraining order and appointing a receiver. The court’s designation of the receiver as a “permanent receiver” was error; but this does not require a reversal of the judgment, as direction is hereby given that the judgment be so modified that the receiver appointed act as temporary receiver pending the further order of the court.

Judgment affirmed, with modification.


All the Justices concur, except Gilbert, J., not presiding.